DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed April 5, 2021 is acknowledged and has been entered.  Claims 2, 8, 10, 13, 14, 16, 17, 19, and 20 have been amended.

2.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 have been examined.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 61/671,508 is acknowledged.  
However, claims 2, 5-8, 10-14, 16, 17, 19, and 20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013.
Notably at page 6 of the amendment filed April 5, 2021 Applicant has remarked that “[the] Examiner cannot simply decide to choose one priority date over another for an identical disclosure simply because it fits with an improper prior art rejection.” In response, the Examiner is not simply deciding to choose one priority date over another.  As Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  In this instance, because claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure, those claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed and therefore the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013.
Applicant is advised that if the rejections of claims 2, 5-8, 10-14, 16, 17, 19, and 20 under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure, were to be obviated or overcome, then, the effective filing date of the claims will be deemed the filing date of the provisional application (i.e., Application No. 61/671,508) filed July 13, 2012.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 5, 2020.
	For clarity the rejection of claims under 35 U.S.C. § 102(b) as being anticipated by Savoldo et al. (J. Clin. Invest. 2011 May; 121 (5): 1822-6; electronically published on-line on April 11, 2011) has been withdrawn because Savoldo et al. does not expressly teach the CAR comprises a CD8 hinge/transmembrane domain. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Beginning at page 7 of the amendment filed April 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are indefinite for the following reasons:
	(a)	Each of claims 2 and 8 recites a step of administering an effective amount of a T cell genetically modified to express a chimeric antigen receptor (CAR) to a subject, but what effect must the amount of a T cell genetically modified to express a CAR, which is administered to a subject, be sufficient to cause and what effect must the amount of a cytotoxic T cell genetically modified to express a CAR, which is administered, be sufficient to cause?  In the case of claim 2 the method is intended for use in promoting transplant tolerance, but is the amount of the T cell genetically modified to express a CAR, which is administered to the subject, an amount that is effective to cause transplant tolerance or it is an amount effective to cause a depletion of B cells in the subject?  It is still not clear.  Claim 2 has been amended to recite, “wherein the effective amount of a T cell genetically modified to express a CAR comprises an amount that is effective to prevent a significant immune response against the transplanted tissue” in a subject who has received or who will receive a transplanted tissue.  How might it ever be determined what amount is effective to prevent a significant immune response “against the transplanted tissue” in a who will receive a transplanted tissue?  If there is no transplanted tissue in the subject there can be no immune response against a transplanted tissue in the subject.  Nevertheless, it cannot be ascertained how or why an immune response against the transplanted tissue in a subject should be regarded as “significant” or not.  How is it to be determined if the immune response against the transplanted tissue in a subject is “significant”?  What are the attributes of the “significant” immune response against the transplanted tissue in a subject?  Must the effective amount of the T cell genetically modified to express a CAR be an amount that prevents an immune response that causes transplantation rejection or in other words must the amount be sufficient to prevent immune rejection of the transplanted tissue in the subject?  It is not clear and it would seem that the claims are largely subjective in nature, leaving any would-be practitioner to arbitrarily decide on any chosen basis whether or not the immune response against the transplanted tissue in a subject is “significant”, but as that is the case it is evident that the metes and bounds of the subject matter that is encompassed by the claims might vary considerably.  As a consequence the claims do not reasonably apprise the artisan of those metes and bounds and fail to clearly and particularly point out the subject matter that Applicant regards as the invention so as to permit a determination of infringing subject matter.  
	According to claim 2, as presently amended, regardless of how it might be determined if an immune response against the transplanted tissue in a subject is “significant” or not, the T cell genetically modified to express a CAR is administered to the subject “before, at the same time as, or after the transplanted tissue in the subject”.  First it is not understood how it might be possible to administer the cell to a subject before the transplanted tissue is administered, if as in accordance with the preceding language of the claim the subject is a subject who has received a transplanted tissue.  Second, if the subject has received a transplanted tissue, how is it possible to practice the claimed invention by administering the cell to the subject at the same time as the transplanted tissue?  It is not.  Then, if the subject will receive a transplanted tissue (i.e., at some future point in time) how might the claimed invention ever be practiced by administering the cell to the subject at the same time as the transplanted tissue?  And how then is it possible to administer the cell to the subject after a transplanted tissue is administered to a subject 
In the case of claim 8 the method is intended for use in treating graft versus host disease (GVHD) and the effective amount of the T cell genetically modified to express a CAR comprises an amount that is effective to reduce frequency or severity of at least one sign or symptom of GVHD, but relative to what standard of comparison must the amount of the cell that is deemed an effective amount cause the “reduced” frequency or severity of at least one sign or symptom of GVHD?  It is unclear.  
Even so, since claim 8 recites the subject is a subject who has received or will receive a transplanted tissue, and because according to the claim the effective amount of the cell is administered before, at the same time as, or after the transplanted tissue is administered to the subject, it is reasonable to question how it might ever be possible to administer the cell to a subject who has received a transplanted tissue before the transplanted tissue is administered to the subject.  If a subject is a subject that has received a transplanted tissue it is not possible to administer the cell to the subject before the transplanted tissue is administered because the transplanted tissue has already been administered to the subject.  Then, if the subject is a subject that will receive a transplanted tissue (i.e., at some future point in time) how might the claimed invention ever be practiced by administering the cell to the subject at the same time as the transplanted tissue?  It is not because the subject is always a subject that will receive a transplanted tissue.  And similarly it not understood how is should ever be possible to administer the cell to the subject after a transplanted tissue is administered to a subject who will receive a transplanted tissue.  With these temporal issues in mind, it is reasonable to question when the would-be practitioner actually begins practicing the claimed invention and how it might ever be possible to select the subject to be treated using the claimed invention?      
	In the case of both claims 2 and 8, it would seem that the T cell may be administered before a tissue transplant is administered, but only if the tissue transplant will be administered1; and it would seem that the T cell may be administered concurrently with a tissue transplant; and otherwise a T cell may be administered to the subject after the subject has received a tissue transplant.  Therefore it is suggested that the claims be amended accordingly.  
(b)	Claims 2 and 8 recite, “administering an effective amount of a T cell genetically modified to express a CAR to a subject before, at the same time as, or after a transplanted tissue is administered to the subject” and even though the subject is a subject who has received or who will receive a transplanted tissue, if the latter, because the claims do not recite a step by which a transplanted tissue is administered to the subject, the metes and bounds of the subject matter regarded as the invention and/or which are actually encompassed by the claims remain indefinite.  While it is conceivable that someone other than the practitioner of the claimed invention will one day following the administration of the T cell genetically modified to express a CAR to a subject administer a transplanted tissue to a subject, such that it would then be that the invention was in fact practiced, if the step of administering a tissue transplant to the subject is not part of the invention, it cannot ever be known with certainty if the invention has been practiced.  Moreover, it cannot be certain that the invention will ever actually be practiced if it is not necessary for the practitioner to administer the tissue transplant to the subject – perhaps a transplanted tissue will never be administered to the subject (if, e.g., the subject were to die or if the subject were to recover or if a suitable transplant does not become available) – and as that is the case it cannot be ascertained how the invention might ever actually be practiced. In this instance, then, how might it ever be known or recognized if there been an infringement of the claims or not?  What is it that is regarded as the invention?  Must a transplanted tissue be administered to the subject in practicing the subject matter that is regarded as the invention or not?
This latter issue may best be remedied by amending the claims to recite a step by which the practitioner administers to the subject a transplanted tissue – and then there would be no ambiguity and it would be certain when the claimed invention was practiced 
(c)	The claims are drawn to a method that is intended for use in promoting transplant tolerance in a subject or for treating GVHD in “a subject who has received or who will receive a transplanted tissue”.2  The methods according to independent claims 2 and 8 comprise the step of administering to the subject a T cell genetically modified to express a CAR.  According to the disclosure beginning at page 26 in line 33, the administration to the subject may be carried out by any convenient manner including in particular transplantation.  Thus it would seem that the T cells genetically modified to express a CAR, which are administered to the subject, constitute a transplanted tissue, particularly if it is said the administration to the subject is carried out by transplantation.  So then who is the subject who has received or who will receive a transplanted tissue, if not the subject to whom the T cells genetically modified to express a CAR are administered?  And if, as in accordance with the claims, the method comprises the step of administering to the subject a T cell genetically modified to express a CAR, how does it make any sense to define the subject as being a subject who has received a transplanted tissue or as a subject who will receive a transplanted tissue?  The subject must receive the transplanted tissue (i.e., the T cells genetically modified to express a CAR must be administered to the subject) since that is the active step of which the claimed invention is comprised.  Perhaps the T cell genetically modified to express a CAR is a transplant tissue that is distinct from another transplant tissue that has been or will be received by the subject, but that is not clearly the case here.  So then what subject matter is it that is regarded as the invention?  Must the subject receive a transplanted tissue other than the T cells genetically modified to express a CAR?
With further regard to this latter issue, it is noted that according to the claims the T cell genetically modified to express a CAR is administered to the subject before, at the same time, or after the transplanted tissue is administered to the subject, but how does this make sense if the T cell genetically modified to express a CAR is the transplanted tissue that is administered to the subject by transplantation?  Possibly the subject 
In addition, it is noted that according to claims 13 and 14 the methods are practiced by further administering the genetically modified T cell to the tissue before the tissue is transplanted into the subject, but how does this make any sense when the T cell genetically modified to express a CAR is the transplanted tissue that is administered to the subject by transplantation?  Possibly the subject receives a second dose of the T cells genetically modified to express a CAR or possibly the subject receives another transplanted tissue (other than the T cells genetically modified to express a CAR), but that here again it unclear what subject matter is regarded as the invention or how the claims should be construed.
(d)	Claims 5-7 and 10-12 are indefinite for the following reasons:
According to independent claims 2 and 8 the T cell genetically modified to express a CAR is administered before, at the same time, or after the transplanted tissue is administered to the subject (even though the according to the preceding language of the claims the subject is a subject who has received or will receive a transplanted tissue).  According to claims 7 and 12 the T cell is administered after the transplanted tissue, but then how is this possible if the subject is a subject who will receive a transplanted tissue?  If the subject will receive a transplanted tissue, he or she will not have received a transplanted tissue and it is will not be possible to administer the T cell after the transplanted tissue or ever (because the subject is always a subject that will receive a transplanted tissue).  Thus, it is not possible to practice the claimed invention and it is not clear what subject matter it is that is regarded as the invention. 
Then according to claims 5 and 10 the T cell is administered at the same time as the transplanted tissue, but then how is this possible if the subject is a subject who will receive a transplanted tissue?  If the subject is a subject who has already received a transplanted tissue it is not possible to administer the T cell to the subject at the same time as the transplanted tissue because the transplanted tissue has already been administered to the subject.  And if the subject is a subject who will receive a transplanted tissue, because the T cell must be administered at the same time as the transplanted 
  	Then according to claims 6 and 11, which require the T cell be administered before the transplanted tissue, if the subject is a subject who has already received a transplanted tissue, it is not possible to practice the claimed invention because one cannot administer the T cell to a subject before the transplanted tissue, which has already been administered to the subject.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which 3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	The rejection of claims 2, 5-8, 10-14, 16, 17, 19, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 9 of the amendment filed April 5, 2021 Applicant has traversed 
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be which establishes that the inventor was in possession of the invention.   
In this instance, claims 2, 5-7, 13, 16, and 19 are drawn to a method of promoting transplant tolerance in a subject and claims 8, 10-12, 14, 17, and 20 are drawn to a method for treating graft versus host disease (GVHD).
Addressing claim 2, in particular, which is intended for use in promoting transplant tolerance in a subject, but this method is not described with any of the requisite clarity and particularity by the specification to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this invention.  Instead, the specification refers to a clinical trial (NCT01029366) and merely discloses Applicant’s surprise that “the CART19 cells having a murine scFv that exhibited highly immunogenic phenotypes were in fact not rejected by the immune system of the host patient”, which, as Applicant further discloses, “suggests CART 19 cells depleted normal B cells in the host patient and as a result induced tolerance” (page 37, lines 16-20); but tolerance of the CART19 cells infused in the subject is not equivalent to transplant tolerance, especially since it is presumed the cells used were autologous.4  It remains to be determined how well the claimed invention might be practiced to promote transplant tolerance (or to prevent transplant rejection) if the transplanted tissue were an organ such as a kidney, for example, and if the donor were not MHC-matched.  There are many reasons why a transplant, depending upon the nature of the transplant, as well as the source of the tissue, may be rejected, including, for example, the occurrence of graft versus host disease.  As further addressed below, GVHD is mediated primarily by the actions of cytotoxic T cells, not by B cells – and therefore it is not understood how targeting CD19-expressing B cells, so as to cause their selective depletion, without interfering with the activities of the cytotoxic T cells that cause GVHD, might be expected to provide transplant tolerance.  As noted there is no evidence disclosed by this application or made of record to show that the invention is practiced to effectively treat GVHD to prevent transplant rejection.  Moreover, it appears the specification may merely disclose a 
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to immediately envisage the subject matter purportedly described and claimed. 
Addressing claim 8, in particular, which is intended for use in treating graft versus host disease, the antigen binding domain of which the CAR is comprised targets CD19, a B cell surface marker, but it is unclear what nexus there is between the step by which B cells expressing CD19 are targeted by the CAR comprising an antigen binding domain that binds to CD19, so as to result in the depletion of B cells expressing CD19, and the treatment of GVHD in the subject, where it is understood that acute GVHD is mediated primarily by the actions of cytotoxic T cells.  It is not understood how targeting B cells, so as to cause their selective depletion, without interfering with the activities of the cytotoxic T cells that cause GVHD is believed to be effective treat or prevent the disease5; and it does not appear the specification actually describes the use of the claimed invention to prevent or treat GVHD in a subject6.
Notably Applicant has remarked that “[if] the Examiner is in possession of evidence known only to him as to why the invention does not work, then the Examiner is required to enter the same into record” (page 10 of the amendment filed April 5, 2021).  In response the Examiner does not contend that the invention does not work; rather the Examiner contends that the claimed invention is not adequately described by the specification with the clarity and particularity necessary to reasonably convey to the skilled artisan 
In further response, it is a fact that GVDH is substantially mediated, not by B cells, but by T cells and, no, this is not a fact known only to the Examiner.7  As for any need to “prove” this fact, because it is well-known in the art and certainly a fact known by the Applicants, who are presumably experts in the field, it was not believed to be necessary for the Examiner to provide evidence to show this fact.  Just as a patent need not teach, and preferably omits, what is well known in the art; it should not be necessary to provide evidence to show a fact that is well-known in the art.  Accordingly, if it is Applicant’s position that despite well-known and conventional knowledge in the art that GVDH is mediated, not by B cells, but by T cells, the specification, which discloses a method for depleting B cells, not T cells, would reasonably convey to the skilled artisan Applicant’s possession of the claimed invention, then, Applicant is invited to provide the scientific rationale or explanation as to why this is allegedly the case.
Once again the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to immediately envisage the subject matter purportedly described and claimed.  Why given the facts should it be evident that the specification would reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application?
As explained above the claimed invention appears to be only just contemplated as a potential use of the disclosed CART 19 cells.  The use of the claimed invention to effectively treat or alleviate GVHD or last one sign or symptom thereof and/or to prevent transplant rejection is not a use of the claimed invention that is described with any of the clarity and particularity that would be necessary to indicate to the skilled artisan that the claimed invention was in fact possessed by Applicant as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. 
Even then, as noted above, it appears the specification may at best disclose a hypothesis that “CART 19 cells can be used in solid organ transplant patients who are ‘cross match’ positive” (page 37); and yet according to the claims the subject who has received or will receive a transplanted tissue is not a subject who has received or will receive a matched solid organ transplant.  In fact, since the claims do not specify the nature of the transplant, it must be presumed that the transplant is not necessarily cross-matched (e.g., it may be only a partially HLA-matched tissue transplant); but why should it be believed that the claimed invention is effective to prevent GVHD and/or prevent transplant rejection in such cases in which the likelihood of success is already diminished due to the incomplete match?  According to the specification “elimination of pre-existing memory B cells might permit organ transplants that are not currently possible in these immunized patients”, but that is highly speculative.  Here, without actually describing the use of the claimed invention, such that it would be clear that it can in fact be practiced to achieve the claimed objectives, it is submitted that, at best, it might only seem obvious to try to develop a method by which a GVHD is effectively treated or alleviated and/or a transplanted tissue in a subject is not rejected by the immune system when the subject, before, concurrently, or following receipt of the transplanted tissue, is treated with a T cell genetically modified to express a CAR according to the claims; but “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).  In effect, the claims, and the specification to the extent that the disclosure provides written support for the language of the claims, merely bid one skilled in the art to finish the inventive process by discovering just how, if it is even possible, the claimed invention may be practiced to effectively treat or alleviate GVHD or last one sign or symptom thereof and/or to prevent transplant rejection.8 
in vivo, homed to the bone marrow, and continued to express a functional CAR for at least 6 months following their infusion into patients, where they caused the elimination of chronic lymphocytic leukemia (CLL) cells; but this is not a description of the claimed invention.
The specification depicts in Figure 1 the results of an experiment that led Applicant to conclude that the disclosed CART 19 cells expanded in vivo and persisted in the blood and bone marrow of CLL patients infused with the cells.  
The specification depicts in Figure 2 the results of an experiment that led Applicant to conclude that the CAR is continued to be expressed by the cells for a prolonged period following their infusion into CLL patients, that a targeted CD19-expressing B cell depletion or elimination has occurred, and that some of the cells expressing the CAR have the phenotype of memory T cells.
The specification depicts in Figure 3 the results of an experiment that led Applicant to conclude that the infusion of the CART 19 cells into CLL patients to cause rapid and even complete clinical responses with at least a partial depletion or elimination of CD19+ leukemic and CD19+ B cells.
In Figure 4, there is series of images depicting absolute lymphocyte counts and total CART 19 cells in circulation in treated CLL patients.
In Figure 5 there is a series of images depicting the results of experiments involving the direct ex vivo detection of CART 19 cells in one of the CLL patients 71 days after the infusion of the cells into the patient.
In Figure 6 there is a series of images depicting the gating strategy used to identify CART 19 cell expression by using polychromatic flow cytometry.
Figure 7 summarizes the patient demographics and response; Figure 8 depicts the 
Where is there a description of the use of the claimed invention to promote transplant tolerance (i.e., to prevent transplant rejection) and/or to treat GVHD in a human subject who has received or who will receive a transplanted tissue?
It is conspicuously absent from the disclosure, which as noted appears to merely provide the suggestion that the CART 19 cells described might be found to promote transplant tolerance by depleting pre-existing memory B cells in solid organ transplant patients who are “cross match” positive.
Treating CLL in leukemia patients is not the same as treating GVHD or preventing transplant rejection.
Setting aside all such issues, there remain some concerns as to the what exactly is the CAR that is expressed by the genetically modified T cell administered to the subject to deplete B cells expressing the B cell surface marker targeted by the CAR.  The CAR to which the present claims are directed comprises “a 4-1BB costimulatory intracellular signaling domain” but which portion of the intracellular domain of 4-1BB constitutes such a domain?9  Moreover which portion of the intracellular domain of 4-1BB must be included and which signal must it be capable of transmitting if it is to be effective to cause the depletion of the targeted B cells expressing the B cell surface marker to which the CAR binds?  It is “costimulatory” but with what other stimulatory factor does it act to generate a signal that that ultimately leads to the depletion of the targeted B cells expressing the B cell surface marker to which the CAR binds?  Because this domain of the CAR need not have any particular structure it would appear that there is no correlation between any one particularly identifying structural feature that is shared by members of the genus of “4-1BB costimulatory intracellular signaling domains” and their ability to transmit a signal of some sort that leads to the depletion of the targeted B cells.
10, but then it is evident that the extent of support is limited the use of the particular CART 19 cells that were infused in performing the experiments described by the example.11  Because the claims are not so limited it is submitted that the claims merely bid one skilled in the art to discover the identity of or develop a T cell genetically modified to express a CAR, which can be used as claimed to provide sustained B cell depletion.  Because not every T cell genetically modified to express a CAR, which has the structural and functional features recited by the claims, is reasonably expected to be the functional equivalent of the particular CART19 cells that were infused in performing the experiments described by the example12, it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application. 
Notably Applicant has remarked at page 10 that the presently amended claims require that the administered T cell is genetically modified to express the particular CAR 
That every T cell genetically modified to express a CAR, which has the structural and functional features recited by the claims, should not be expected to be found to be the functional equivalent of the particular CART 19 cells that were infused in performing the experiments described by the example is implied by Applicant’s arguments traversing the propriety of maintaining the rejections of claims under 35 U.S.C. § 102.  Applicant has argued that the prior art, which teaches a method that is materially and manipulatively indistinguishable from the previously claimed invention, fails to teach that the resultant depletion of B cells in the treated subject was sustained to a time point 18 months post-infusion.13  Since the T cells administered to the subject and CAR expressed by the T cells, as described by the prior art, appear to be identical to the T cells and the CAR expressed by the T cells to which the claims are directed, it stands to reason that Applicant’s argument suggests their CART 19 cells, as described by Example 1, have properties that, although not claimed, distinguish the claimed T cell genetically modified to express a CAR from the apparently indistinguishable T cells and CAR expressed by the T cells of the prior art since the prior art does not expressly teach a sustained B cell depletion at 18 months following the administration thereof to the subject.  Indeed, with respect to the written description requirement, if CART19 cells expressing the CAR described by Example 1 persist in the subject 18 months post-infusion to sustain B cell aplasia up to that point in time, it should not be presumed a priori that any other “T cell modified to express a CAR” will function as effectively as the CART 19 cells described by the example to sustain prolonged B cell depletion.  The ability of any other “T cell modified to express a CAR” to do so must be determined empirically14. 
Sci. Transl. Med. 2019; 11: eaav1648; pp. 1-14), which describes a CAR and a variant thereof comprising an altered CD3 intracellular signaling domain; see entire document (e.g., the abstract; and Figure 1 at page 2).  Kansal et al. teaches that although both the original version of the CAR and the variant thereof comprise a CD3 intracellular signaling domain, as does the CAR to which the instant claims are directed, the variant facilitates increased persistence of T cells modified to express the CAR (see, e.g., page 2).  As explained by Kansal et al., “[this] CD3 variant contains alanine residues in place of the conserved tyrosine residues in two of the three cytoplasmic immunoreceptor tyrosine-based activation motif (ITAM) domains [and that these] mutations reduce activation and mitigate the subsequent exhaustion of the CAR T cells, thus contributing to increased persistence of the engineered T cells in vivo (page 2).  This supports the position taken herein that it cannot be presumed a priori that any given “T cell genetically modified to express a CAR” comprising a CD3 intracellular signaling domain, as claimed, will be found to persist in the subject for a prolonged period following infusion thereof into the subject, such that it should be expected that the depletion of B cells in the subject will be sustained for this same period of time.
To further support this position, it is again noted that no one element of the conventional CAR has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J.Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract).  It is therefore reasonable to question whether a “CAR” such as that to which claim 2, for example, is directed, which may have a structure that is substantially different from that of the CAR expressed by the disclosed CART 19 cells will function as it should or as it must to facilitate the depletion of CD19-expressing B cells in the subject.  This position is supported by the teachings of publications previously cited.  Such results suggest that no one element of a conventional 
While one could test a plurality of structurally disparate T cells that have been genetically modified to express a CAR having the requisite features to determine which, if any, can be used in practicing the claimed invention to provide a lasting depletion of B cells in the subject, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, since the claims are not limited to the particular CART 19 cells that have been used and shown to be effective to provide a sustained B cell depletion in a subject lasting 18 months following infusion thereof into the subject, in this case it seems the actual inventive work of producing at least a substantial number of the T cells genetically modified to express a CAR to which the claims are directed would be left for subsequent inventors to complete.
In this instance it is submitted that the disclosure of the finding that CART 19 cells persisted for 18 months and that B cell aplasia was sustained for this same period does not suffice to adequately describe with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  This is because the claims are not limited to a method that uses these same cells or the T cells that are modified to express this same CAR and any given “T cell genetically modified to express a CAR”, which expresses a CAR according to claims 2 or 8, may not prove to be one that persists in any given subject for a period of 18 months post-infusion to cause a sustained depletion of B cells in the subject lasing for this same period of time.
So, once again, it is submitted that at best, given the disclosure, it might only seem obvious to try to practice the invention, as claimed, to promote transplant tolerance or treat graft versus host disease by administering to any given subject “a T cell genetically in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Lastly, there is a distinction between a disclosure that might constitute a description sufficient to anticipate or render obvious the claimed subject matter and a disclosure that adequately describes whole of the claimed invention.  The two are not the same.  “As the court pointed out, ‘the description of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes ..., whereas the same information in a specification might not alone be enough to provide a description of that invention for purposes of adequate disclosure....’ Id. at 970, 169 USPQ at 797 (citations omitted)”.  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 U.S.P.Q.2d 1111, 1115 (Fed. Cir. 1991).
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 
For all of the above reasons, Applicant's arguments have been carefully considered, but not found persuasive to overcome this ground of rejection as it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
11.	The rejection of claims 2, 5-8, 10-14, 16, 17, 19, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 11 of the amendment filed April 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice15), it cannot be practiced without undue experimentation.  
In this instance, and with particular regard to claims 2 and 8, it is submitted that the specification does little more than state a hypothesis that any given “T cell genetically modified to express a CAR” comprising an anti-CD19 binding scFv, a CD8 hinge/transmembrane domain, a 4-1BB costimulatory intracellular signaling domain, and an intracellular signaling domain of a CD3ζ chain and propose testing to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Applicant has argued that the enablement requirement is met by the disclosure but has not provided any logical or scientific reasoning to support the assertion.  Moreover Applicant has provided no factual evidence indicating that the claimed invention can be 16 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

12.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
The claims have been amended to recite the CAR comprises a CD8 hinge and 
At page 6 of the amendment filed April 5, 2021 Applicant has remarked that support for the amendment to the claims is found in the disclosure on page 28, which includes a reference to Milone et al. and indicates that the “CD19-BB-z transgene” (which Applicant has stated encodes a CAR comprising a CD8 hinge and transmembrane domain) is described thereby. 
Milone et al. is a non-patent publication.  M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The description of the “CD19-BB-z transgene” which encodes a CAR comprising a CD8 hinge and transmembrane domain, by Milone et al. is essential information because at present the claims are directed to such a CAR comprising a CD8 hinge and transmembrane domain.  Accordingly the disclosure by Milone et al. is necessary to describe the claimed invention, but because it is a non-patent publication it is not properly relied upon unless and until the material incorporated by reference thereto is properly inserted into the disclosure.  Applicant should therefore amend the specification to include the material incorporated by reference, which is necessary to provide written support for the language of the instant claims, and the amendment must be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
Notably the specification also refers to Porter et al. at page 2, which as indicated herein and in previous Office actions also teaches “CART 19 cells” expressing a CAR comprising a CD8 hinge and transmembrane domain, but as with Milone et al., because Porter et al. is a non-patent publication, the disclosure thereby cannot be relied upon to provide written support for the language of the instant claims.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

14.	Claims 2, 5-7, 13, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2016/0159907-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claims are herein drawn to a method comprising administering to a subject one or more doses of a T cell genetically modified to express a CAR before, concurrently with, or after administering to the subject a bone marrow or stem cell transplantation, wherein the CAR has the material and structural characteristics recited by the claims.
U.S. Patent Application Publication No. 2016/0159907-A1 (June et al.) teaches a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal; see entire document (e.g., the abstract; paragraph no).  June et al. teaches the method comprising engrafting or transplanting T cells genetically modified to express a chimeric antigen receptor (CAR) that specifically binds to CD19 (“CART 19 cells”) into a human subject by administering the cells to the subject; see, e.g., Example 2 and the disclosure in paragraph [0226].  However June et al. also teaches the cells are administered to the subject before, concurrently, or after bone marrow or stem cell  hinge/transmembrane domain, and the intracellular costimulatory signaling domains of 4-1BB and CD3; see, e.g., paragraph [0039].  June et al. teaches that a second dose of the genetically engineered CART 19 T cells can be administered to the subject if the subject exhibits adequate tolerance to the first dose (see, e.g., paragraph [0327]).  June et al. teaches the prolonged persistence of CART 19 cells in the blood and bone marrow of the patient, as well as the prolonged depletion of CD19+ B cells and CLL cells has been facilitated the induction of immunologic tolerance to the chimeric antigen receptor (since the CART 19 cells that express the single-chain Fv antibody fragment containing murine sequences, but were not rejected); see, e.g., paragraph [0350].  This latter disclosure is read as indicating that the method described has promoted transplant tolerance in the subject (i.e., prevented the rejection of the transplanted CART 19 cells by the subject’s immune system).  June et al. teaches the persisting population of genetically engineered T cells persists (or their progeny following expansion in vivo) in the human for several months to two or three years post-transplantation (see, e.g., paragraphs [0029] and [0036]).  June et al. teaches the method comprises evaluating the persistence of the cells expressing the CAR for a period of up to about 2 years following the transplantation or infusion; see, e.g., Example 2.
Notably the claims are rejected under 35 U.S.C. § 112, second paragraph, because it is not clear how the claims should be construed; and it is with this point in mind that it is further noted that, absent a showing of any difference, the claimed invention is deemed indistinguishable from the method described by the prior art. 
 
15.	Claims 8, 10-12, 14, 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by U.S. Patent Application Publication No. 2016/0159907-A1.
The claims are herein drawn to a method comprising administering to a subject 
	U.S. Patent Application Publication No. 2016/0159907-A1 (June et al.) teaches that which is set forth in the above rejection of claims 2, 5-7, 13, 16, and 19.
	Although June et al. does not expressly teach the method is intended for use in treating graft versus host disease (GVHD)17, the subject is not necessarily a subject who has previously received a transplanted tissue and is therefore not a subject who will be suffering from GVHD; and furthermore even though June et al. does not expressly teach the method is intended for use in treating graft versus host disease (GVHD), the method that is described is materially and manipulatively indistinguishable from the claimed invention and is therefore expected to have all of the characteristics of the claimed invention.  In other words, the method of the prior art is expected to be suitably and effectively used to treat GVHD.  Even so since the subject need not be suffering from GVHD and in fact should not even be suspected of suffering from GVHD, since the subject need not be a subject that has previously received a transplanted tissue, the disclosure by the prior art is deemed anticipatory. 
Notably the claims are rejected under 35 U.S.C. § 112, second paragraph, because it is not clear how the claims should be construed; and it is with this point in mind that it is further noted that, absent a showing of any difference, the claimed invention is deemed indistinguishable from the method described by the prior art. 

16.	Claims 2, 5-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porter et al. (J. Cancer. 2011; 2: 331–332; electronically published on-line on June 1, 2011) (of record).
Beginning at page 12 of the amendment filed April 5, 2021 Applicant has traversed the propriety of maintaining the ground of rejection set forth in the preceding Office action 
	To the extent that Applicant’s arguments are recognized to be pertinent to the grounds of rejection of the claims, as presently amended, those same arguments have been carefully considered but not found persuasive for the following reasons:
As noted above, claims 2, 5-8, and 10-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.   As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013 and therefore Porter et al. is prior art under 35 U.S.C. §102(b).
The claims are herein drawn to a method comprising administering to a subject one or more doses of a T cell genetically modified to express a CAR before, concurrently with, or after administering to the subject a bone marrow or stem cell transplantation, wherein the CAR has the material and structural characteristics recited by the claims.
Notably claim 2 has been amended to strike the step by which a tissue is transplanted into a subject; and both claims 2 and 8 have been amended to recite the subject is “a subject who has received or who will receive a transplanted tissue”, as well as a limitation requiring the CAR comprise a CD8 hinge and transmembrane domain.
To be clear, the claimed methods do not comprise an active step by which a transplanted tissue is administered to a subject.  So since according to the claims the genetically modified T cell is administered before the administration of the transplanted tissue it is possible to practice the inventions before (and effectively without) administering the transplanted tissue to the subject.  Then, in essence, each of the inventions of claims 2, 6, 8, and 11 (as the claims are herein construed) is a method comprising only the single 
Furthermore, although the claims are drawn to a method that is, according to the preamble, intended for use in treating graft versus host disease (GVHD), because the claimed method comprises administering a T cell genetically engineered to express a CAR to a subject at a point in time before a transplanted tissue is administered to the subject, the subject, who is not necessarily a subject afflicted by GVHD, should not be expected to be afflicted by the disease since the subject has not previously received a transplanted tissue.
Again, Applicant has amended claims 2 and 8 to recite the subject is “a subject who has received or who will receive a transplanted tissue”, but even so it is appreciated that according to the specification the T cell genetically modified to express a CAR is administered to the subject by “transplantation” (see the disclosure in the paragraph bridging pages 26 and 27 of the specification).  As such the T cell genetically modified to express a CAR is itself a transplanted tissue18; so because the prior art teaches the administration of a T cell genetically modified to express a CAR19, which is indistinguishable from the T cell genetically modified to express a CAR to which the claims are directed, it seems apparent that the disclosure of the method by the prior art is anticipatory of the claimed invention, which comprises administering to a subject who will receive a transplanted tissue an amount of a transplanted tissue, namely the T cell genetically modified to express a CAR. 
Porter et al. teaches administering genetically modified autologous T cells expressing a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, human CD8 hinge and transmembrane domain, and human CD137 (4-1BB) and CD3 signaling domains to a patient; see entire document (e.g., the abstract).  Porter et al. teaches T cells proved effective to deplete CD19-expressing B cells and leukemic cells in the patient (see, e.g., page 332).  In citing Kohn et al. (Mol. Ther. 2011 Mar; 19 (3): 432-8)20 at page 
Accordingly it is submitted that the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process.  Its practice is therefore fully expected to cause the same effects as the practice of the claimed invention.
Although the claims recite, “wherein CAR-expressing T cells in the subject are detectable at eighteen months after the administration” thereof, the claimed methods do not comprise a step by which the practitioner necessarily attempts to detect the presence of the cells eighteen months after their administration.  Furthermore, even though the prior art does not expressly teach the cells persist in the subject at a detectable level for a period of at least 18 months following their administration to the subject, since the method disclosed by the prior art cannot otherwise be distinguished from the claimed invention (i.e., the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process), it is reasonably expected that the cells will remain detectable 18 months or longer following their administration.
Here Applicant is again reminded that the Office lacks the facilities and resources for examining and comparing Applicant's process with the process of the prior art in order to establish that processes differ.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed process is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Applicant has argued that the prior art does not describe the patient as being “a subject who has received or will receive a transplanted tissue”.  Insofar as the claims are drawn to a method comprising administering to a subject who will receive a transplanted tissue, the claimed method does not require the administration of a transplanted tissue and so then it is indeed possible to practice the claimed invention by practicing the method disclosed by the prior art (i.e., by administering the T cells to a subject who has not yet received a transplant).  Then, insofar as the claims are drawn to a method comprising administering to a subject who has received a transplanted tissue it is again noted that in citing Kohn et al. (Mol. Ther. 2011 Mar; 19 (3): 432-8) at page 332 (i.e., reference #9), 21 
With regard to claims 5 and 10, which recite the T cell is administered at the same time as the transplanted tissue, if the T cell is the transplanted tissue, which is administered by transplantation, then, the T cell is administered at the same time as the transplanted tissue (because it is the transplanted tissue). 
Lastly it is noted that the claims are rejected under 35 U.S.C. § 112, second paragraph, because it is not clear how the claims should be construed; and bearing in mind the fact that the claims are not considered unambiguous, in the absence of a showing of any difference the claimed invention is deemed indistinguishable from the method described by the prior art. 

17.	Claims 2, 5-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porter et al. (See comment in PubMed Commons belowN. Engl. J. Med. 2011 Aug 25; 365 (8): 725-33; electronically published on-line on August 10, 2011) (of record).
Beginning at page 12 of the amendment filed April 5, 2021 Applicant has traversed the propriety of maintaining the ground of rejection set forth in the preceding Office action mailed October 5, 2020.
	To the extent that Applicant’s arguments are recognized to be pertinent to the grounds of rejection of the claims, as presently amended, those same arguments have been carefully considered but not found persuasive for the following reasons:
As noted above, claims 2, 5-8, and 10-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.   As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013 and therefore Porter et al. is prior art under 35 U.S.C. §102(b).
	The claims are herein drawn to a method comprising administering to a subject T cells genetically modified to express a CAR comprising an antigen binding domain or more particularly an anti-CD19 binding scFv, a CD8 hinge/transmembrane domain, a 4-1BB costimulatory intracellular signaling domain, and the intracellular signaling domain of a CD3ζ chain.
Notably claim 2 has been amended to strike the step by which a tissue is transplanted into a subject; and both claims 2 and 8 have been amended to recite the subject is “a subject who has received or who will receive a transplanted tissue”, as well as a limitation requiring the CAR comprise a CD8 hinge and transmembrane domain.
To be clear, the claimed methods do not comprise an active step by which a transplanted tissue is administered to a subject.  So since according to the claims the genetically modified T cell is administered before the administration of the transplanted tissue it is possible to practice the inventions before (and effectively without) administering the transplanted tissue to the subject.  Then, in essence, each of the inventions of claims 2, 6, 8, and 11 (as the claims are herein construed) is a method comprising only the single active step of administering to a subject a T cell genetically modified to express a CAR.  Furthermore, although the claims are drawn to a method that is, according to the preamble, intended for use in treating graft versus host disease (GVHD), because the claimed method comprises administering a T cell genetically engineered to express a CAR to a subject at a point in time before a transplanted tissue is administered to the subject, the subject, who is not necessarily a subject afflicted by GVHD, should not be expected to be afflicted by the disease since the subject has not previously received a transplanted tissue.
22; so because the prior art teaches the administration of a T cell genetically modified to express a CAR23, which is indistinguishable from the T cell genetically modified to express a CAR to which the claims are directed, it seems apparent that the disclosure of the method by the prior art is anticipatory of the claimed invention, which comprises administering to a subject who will receive a transplanted tissue an amount of a transplanted tissue, namely the T cell genetically modified to express a CAR. 
Porter et al. teaches the use of a lentiviral vector to infect autologous T cells from a patient so as to direct the expression of a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, human CD8 hinge and transmembrane domain, and human 4-1BB and CD3 intracellular signaling domains by the cells; see entire document (e.g., the abstract; and Figure 1 at page 728).  Porter et al. teaches the engineered (genetically modified) T cells were administered to the patient and this treatment proved effective to deplete CD19-expressing B cells and leukemic cells in the patient (see, e.g., the abstract).  Notably, Porter et al. teaches, “[it] is likely that the CART19-cell–mediated elimination of normal B cells facilitated the induction of immunologic tolerance to the chimeric antigen receptor” (page 731).  Furthermore, Porter et al. discloses that “the resulting potent graft-versus-tumor effect [which stems from the treatment] is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease” (page 731), but that the results of the study suggests that genetically modified autologous T cells may circumvent this limitation (page 731).
Accordingly it is submitted that the process disclosed by the prior art is materially 
Although the claims recite, “wherein CAR-expressing T cells in the subject are detectable at eighteen months after the administration” thereof, the claimed methods do not comprise a step by which the practitioner necessarily attempts to detect the presence of the cells eighteen months after their administration.  Furthermore, even though the prior art does not expressly teach the cells persist in the subject at a detectable level for a period of at least 18 months following their administration to the subject, since the method disclosed by the prior art cannot otherwise be distinguished from the claimed invention (i.e., the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process), it is reasonably expected that the cells will remain detectable 18 months or longer following their administration.
Here Applicant is reminded that the Office lacks the facilities and resources for examining and comparing Applicant's process with the process of the prior art in order to establish that processes differ.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed process is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Applicant has argued that Porter et al., electronically published on-line on August 10, 2011, is not prior art.
In response, as noted above, claims 2, 5-8, and 10-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 
Lastly it is noted that the claims are rejected under 35 U.S.C. § 112, second paragraph, because it is not clear how the claims should be construed; and bearing in mind the fact that the claims are not considered unambiguous, in the absence of a showing of any difference the claimed invention is deemed indistinguishable from the method described by the prior art. 

Claim Rejections - 35 USC § 103
18.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter et al. (See comment in PubMed Commons belowN. Engl. J. Med. 2011 Aug 25; 365 (8): 725-33; electronically published on-line on August 10, 2011).
Beginning at page 13 of the amendment filed April 5, 2021 Applicant has traversed 
	To the extent that Applicant’s arguments are recognized to be pertinent to the grounds of rejection of the claims, as presently amended, those same arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method comprising administering to a subject (patient) T cells genetically modified to express a CAR comprising an antigen binding domain or more particularly an anti-CD19 binding scFv, a CD8 hinge and transmembrane domain, an intracellular human 4-1BB costimulatory signaling domain, and an intracellular CD3ζ signaling domain, wherein the subject suffers from advanced CLL and is to be or has been treated by bone marrow transplantation. 
	Porter et al. teaches that which is set forth in the above rejection of claims under pre-AIA  35 U.S.C. 102(b), but does not expressly teach administering to the patient a bone marrow transplant to the patient with advanced CLL and, either before, at the same time, or afterward administering an effective amount of the genetically modified T cells expressing a CAR (i.e., CART19); nor does Porter et al. expressly teach evaluating the presence of the CAR-expressing T cells or the depletion of CD19-expressing B cells in the subject 18 months following the administration of the T cells to the subject.
Nevertheless, Porter et al. teaches that while allogeneic bone marrow transplantation has been used to induce long-term remissions in patients with advanced CLL, but the success of such treatment is limited by the resulting potent graft-versus-tumor effect is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease (GVHD) (page 731).  Porter et al. discloses that the results of their study suggest that the disclosed genetically modified autologous T cells may be used to treat patients receiving bone marrow transplants to circumvent this limitation by preventing or slowing the development of GVHD in the patient or treating GVHD once it has already developed in the patient (page 731).
Given this suggestion, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered to the patient with advanced CLL a bone marrow transplant and, either before, at the same time, or afterward administering an effective amount of the genetically modified T cells expressing 
With particular regard to claims 16 and 17, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated or measured the level of CAR-expressing T cells in the subject at various different time points following their infusion into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the cells persist.  Similarly, with particular regard to claims 19 and 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated the depletion of the B cells in the subject at various different time points following the infusion of the CAR-expressing T cells into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the CAR-expressing T cells are capable of sustaining the depletion of the targeted CD19-expressing B cells.  While there might be any number of different reasons why one would have been so motivated, as an example, one would have able to assess the persistence of the B cell and leukemia ablation mediated by the CAR-expressing T cells in the subject. 
Applicant has argued that Porter et al., electronically published on-line on August 10, 2011, is not prior art. 
In response, as noted above, claims 2, 5-8, 10-14, 16, 17, 19, and 20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 112, first paragraph, the effective filing date of the claims is deemed the filing date of the international application, .

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

22.	Claims 2, 5-8, 10-12, 16, 17, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,481,728.  Although the conflicting claims are not identical, they are not patentably distinct from each other in view of the teachings of Porter et al. (J. Cancer. 2011; 2: 331-2) (of record).
The claims of the patent are drawn to a method of stimulating a T cell-mediated immune response to a CD19 expressing target cell population and/or treating a hematological cancer in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein according to claim 27, in particular, the treating further comprises a bone marrow or stem cell transplant.
	The claims of the patent do not recite the CAR comprises a CD8 hinge and transmembrane domain.
	Nevertheless, Porter et al. teaches recombinant T cells expressing a CAR comprising an anti-CD19 scFv, human CD8 hinge and transmembrane domain, and human CD137 (4-1BB) and CD3 signaling domains (“CART-19 cells”), which are used to treat B cell malignancies; see entire document.  Notably teaches the cells underwent a massive expansion in vivo and persisted long term (see, e.g., page 332).
Accordingly, in view of the teachings of Porter et al., it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is especially true since it would be obvious to treat a patient with CD19+ hematological cancer (e.g., CLL) with a bone marrow transplantation and either before, at the same time, or afterward to treat the patient by administering to the patient the cell genetically modified to express a CAR, so as to stimulate anti-CD19+ cell immunity in the patient.  
With regard to claims 16, 17, 19, and 20 it would have been obvious to measure the level of CAR-expressing T cells in the human subject at various different time points following their infusion into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the cells persist and to evaluate the CD19+ cell depletion at these same time points.  While there might be any number of different 
Although the claims of the patent do not recite that the administered population of cells expressing the CAR is effective prevent a significant immune response against the transplanted tissue or that the cells are detectable 18 months after their administration to the subject, because the cells to which the instant claims are directed are indistinguishable from the cells to which the claims of the patent are directed, the latter are expected to exhibit all of the properties of the former24; and besides, mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).
  
23.	Claims 2, 5-8, 10-12, 16, 17, 19, and 20 are directed to an invention not patentably distinct from claims 1-27 of commonly assigned U.S. Patent No. 9,481,728.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection of claims 2, 5-8, 10-12, 16, 17, 19, and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,481,728 and Porter et al. (J. Cancer. 2011; 2: 331-2) (of record).  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

NOTE:  As noted in the preceding Office action there may be other obviousness-type double patenting rejections or provisional rejections that might be made at this time, which would need to be resolved before any indication of allowable subject matter might ever be made, but in the interest of being brief Applicant is simply put on notice that other such issues will potentially need to be resolved, depending upon how the claims in this and other copending applications are amended.

Conclusion
24.	No claim is allowed.

25.	As before noted the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Kalos et al. (Sci. Transl. Med. 2011 Aug 10; 3 (95): 95ra73; pp. 1-13) teaches T cells genetically modified to express CART19, as well as a method comprising administering the cells to a subject. 
	Mihara et al. (Br. J. Haematol. 2010 Oct; 151 (1): 37-46) teaches T cells genetically modified to express a CAR, as well as a method comprising administering the cells to a 
Davies et al. (Cancer Res. 2010 May 15; 70 (10): 3915-24) teaches T cells genetically modified to express a CAR, as well as a method comprising administering the cells to a subject.  Davies et al. also teaches the importance of promoting tolerance to the genetically modified cells, especially if the cells are allogeneic.  Furthermore, Davies et al. teaches the generation of allogeneic donor T cells for clinical use, which possess increased antitumor activity with the additional advantage of having a limited capacity to mediate graft-versus-host disease.
Page et al. (Cold Spring Harb. Perspect. Med. 2013 Jul; 3 (7): a015511; pp. 1-16) reviews lymphodepletional strategies in transplantation.
Savoldo et al. (J. Clin. Invest. 2011 May; 121 (5): 1822-6; electronically published on-line on April 11, 2011) (of record) teaches the use of a retroviral vector to infect autologous T cells from a patient so as to direct the expression of a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, a human CD28 costimulatory signaling domain, and a human CD3ζ signaling domain by the cells; see entire document (e.g., the abstract).  Savoldo et al. teaches the engineered (genetically modified) T cells were administered to the patient and this treatment proved effective to deplete CD19-expressing B cells and lymphoma cells in the patient (see, e.g., the abstract).  Savoldo et al. teaches some patients receive more than one dose of the engineered T cells (see, e.g., page 1824).  Savoldo et al. teaches the infusions were well tolerated without any immediate adverse side effects (see, e.g., page 1823). 
Newly cited, Schmitz et al. (Transpl. Int. 2020 Jan; 33 (1): 30-40) teaches the role of B cells in organ transplantation remains incomplete but discloses that it would seem that in some circumstances donor-specific antibodies (produced by B cells) can promote tolerance through the mechanism of accommodation and that CD19+ regulatory B cells (Bregs) may play have a pivotal role in the induction and maintenance of transplant tolerance.  Published in 2020, the teachings of Schmitz et al. suggest that the art is very much still in its infancy, but certainly it might prove to be counterproductive to practice the claimed invention to deplete or eliminate any and all CD10-expressing B cells in transplant recipients if the goal is to prevent transplant rejection and/or alleviate GVHD.   

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
June 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A tissue transplant may not be administered if the claims do not require the administration of a tissue transplant to the subject and as a consequence, as addressed below, one can never know if the invention, as claimed, has been practiced unless and until a tissue transplant has been administered to the subject.
        2 A “tissue” is understood to be a group of cells that have similar structure and that function together as a unit.  A “transplanted tissue” is a tissue that has been introduced into an individual (see the definition of “transplant” at page 17 of the specification).
        3 See M.P.E.P. § 2172 (II).
        4 The specification does not make this evident but this appears to be case given the clinical trial description, which indicates that subjects were leukapheresed and transduced ex vivo before being infused back into the subjects (see https://clinicaltrials.gov/ct2/show/NCT01029366?term=NCT01029366&draw=2&rank=1.)
        
        5 According to claim 8 the genetically modified T cell expressing the CAR is administered before the transplanted tissue and therefore before the onset of GVHD; as such the treatment must be prophylactic.
        
        6 In fact it appears the specification may only describe the treatment of patients afflicted with leukemia (i.e., CLL).
        
        7 See, e.g., Ichiki et al. (Autoimmun. Rev. 2006 Jan; 5 (1): 1-9):  “Graft-versus-host disease (GVHD), induced by the reaction of donor T cells to recipient histoincompatible antigens, is a serious complication of allogeneic bone marrow transplantation (BMT), resulting in considerable morbidity and mortality.”  See entire document (e.g., the abstract).
        
        8 The specification further speculates that the disclosed CART 19 cells may be used to induce tolerance to immunogenic proteins that are given to patients (e.g., in treating hemophilia, but again this is purely hypothetical.  The specification simply speculates that rituximab has therapeutic efficacy in arthritis and other autoimmune disorders; so therefore the discloses CART 19 cells “may work as well or better” (page 37).  Will it or will it not?  That remains to be determined.
        
        9 Notably the specification does not use or define the term "4-1BB costimulatory intracellular signaling region” in describing the invention.
        
        10 The specification discloses in Example 1 that sustained “deep B cell aplasia” was observable eighteen months post-infusion (page 37, lines 13-16). 
        
        11 As previously noted, although not expressly described by the specification, it appears that “CART 19” cells express a CAR that has been described previously by Porter et al. (J. Cancer. 2011; 2: 331-2) as comprising an anti-CD19 scFv, human CD8α hinge and transmembrane domain, and human CD137 (4-1BB) and CD3ζ signaling domains. 
        
        12 This is implied by Applicant’s arguments traversing the propriety of maintaining the rejections of claims under 35 U.S.C. § 102.  Applicant has argued that the prior art, which teaches a method that is materially and manipulatively indistinguishable from the previously claimed invention, fails to teach that the resultant depletion of B cells in the treated subject was sustained to a time point 18 months post-infusion.  Since the T cells administered to the subject and CAR expressed by the T cells, as described by the prior art, appear to be identical to the T cells and the CAR expressed by the T cells to which the claims are directed, it stands to reason that Applicant’s argument suggests their CART19 cells, as described by Example 1, have properties that, although not claimed, distinguish the claimed T cell genetically modified to express a CAR from the apparently indistinguishable T cells and CAR expressed by the T cells of the prior art since the prior art does not expressly teach a sustained B cell depletion at 18 months following the administration thereof to the subject.  Indeed, with respect to the written description requirement, if CART19 cells expressing the CAR described by Example 1 persist in the subject 18 months post-infusion to sustain B cell aplasia up to that point in time, it should not be presumed a priori that any other “T cell modified to express a CAR” will function as effectively as the CART19 cells described by the example to sustain the B cell depletion 18 months following infusion.  The ability of any other “T cell modified to express a CAR” to do so must be determined empirically.   
        
        13 See pages 11 and 12 of the amendment filed April 26, 2018.
        
        14 Notably the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        16 Of course the claimed invention cannot be shown to be effective if the subject is a subject who will receive a tissue transplant.
        17 GVHD is an immune response induced in a transplantation patient by the reaction of donor T cells to recipient histoincompatible antigens and is a serious complication of allogeneic bone marrow transplantation (BMT).  See the disclosure at page 18 in lines 9-13 of the specification:  “The immune response may stem from the recipient subject mounting an immune response to a foreign tissue, or conversely, the immune response may stem from the foreign tissue mounting an immune response to the recipient subject (e.g. GVHD).”
        18 A “tissue” is understood to be a group of cells that have similar structure and that function together as a unit.  A “transplanted tissue” is a tissue that has been introduced into an individual (see the definition of “transplant” at page 17 of the specification).  It follows then that the T cells genetically modified to express a CAR, once transplanted into the subject, constitute a transplanted tissue.
        
        19 See the following discussion.
        
        20 For Applicant’s convenience, a copy of Kohn et al. as been provided herewith.
        21 Referring to a presentation by Carl June, Kohn et al. discloses that T cells are given on the second day after autologous HSCT, so as to exhibit greater expansion and persist longer (as compared to T cells given on the day 12 after transplant) (page 435).
        22 A “tissue” is understood to be a group of cells that have similar structure and that function together as a unit.  A “transplanted tissue” is a tissue that has been introduced into an individual (see the definition of “transplant” at page 17 of the specification).  It follows then that the T cells genetically modified to express a CAR, once transplanted into the subject, constitute a transplanted tissue.
        
        23 See the following discussion.
        24 “[P]roducts of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 708, (Fed. Cir. 1990).  See M.P.E.P. § 2112.01.